COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Gerald Hayes v. The State of Texas

Appellate case number:    01-09-00437-CR

Trial court case number: 1198372

Trial court:              351st District Court of Harris County

       On July 26, 2012, we abated the above-referenced appeal for the appointment of counsel
to represent appellant. A supplemental clerk’s record has been filed, reflecting that Franklin
Bynum has been appointed. Accordingly, the appeal is reinstated.
       The record is complete. Appellant’s appointed counsel must file a brief no later than 30
days from the date of this order.
        Because appellant is represented by counsel on appeal, we strike appellant’s pro se brief
and all currently pending pro se motions. A criminal defendant is not entitled to hybrid
representation. Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Marshall v.
State, 210 S.W.3d 618, 620 n.1 (Tex. Crim. App. 2006) (stating that points raised in appellant’s
pro se brief would not be considered because appellant had no right to hybrid representation);
Thomas v. State, 312 S.W.3d 732, 737 (Tex. App.—Houston [1st Dist.] 2009, pet. ref’d).
Appellant’s appointed counsel may re-file any motions he deems appropriate.
       It is so ORDERED.



Judge’s signature: /s/ Justice Radack
                    Acting individually     Acting for the Court


Date: November 2, 2012